 B & F CARTAGEh45Franklin Fouts, d/b/a B & F Cartage and LeonardMessinaMarvin King, d/b/a C & M Leasing Company andLeonard Messina and Francis Evans. Cases 8-CA-12612, 8-CA-12613, and 8-CA-12677August 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 27, 1980, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent Marvin King,d/b/a C & M Leasing Company, filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Orders, as modifiedherein. ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrders of the Administrative Law Judge, as modi-fied below, and hereby orders that:A. Respondent Franklin Fouts, d/b/a B & FCartage, Newark, Ohio, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Unlawfully interrogating employees concern-ing their support of the Union.(b) Threatening employees with loss of their jobsif they do not withdraw their support of the Union.(c) Threatening employees with loss of their jobsand other reprisals if they select the Union as theirbargaining representative.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) As Respondent Fouts holds security interestin the two vehicles used by Respondent King, it isi In light of Hickrnmott Foods. Inc. 242 NLRB 1357 (1979). 've find thatthe narrow cease-and-desist language, "in any like or related manner," isadequate to remedy the iolations here. We shall modify the recommend-ed Orders and notices accordinglyWe hall also modify the recommended Orders and notices hby addingthe standard reinstatement language, and uc shall set forth the recomnmended Orders in the proper format251 NLRB No. 68possible that Respondent Fouts may resume oper-ation of its spotting business. It is therefore orderedthat, if Respondent Fouts resumes such operation,it shall offer William F. Hutchinson, Leonard Mes-sina, Francis Evans, and Harvey Glancy immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed.(b) Mail to Hutchinson, Messina, Evans, andGlancy copies of the attached notice marked "Ap-pendix A."2Copies of said notice, on forms pro-vided by the Regional Director for Region 8, afterbeing duly signed by Respondent Fouts or an au-thorized representative of Respondent Fouts, shallbe mailed by Respondent Fouts immediately uponreceipt thereof, as provided above.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent Fouts has taken to complyherewith.B. Respondent Marvin King, d/b/a C & M Leas-ing Company, Newark, Ohio, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily refusing to hire employeesand terminating employees because they engage inunion and concerted activities among themselvesand with other employees for their mutual aid andprotection.(b) Creating the impression that union activitiesare under Respondent King's surveillance.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer William F. Hutchinson, Leonard Mes-sina, and Francis Evans immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights and privileges previously enjoyed, and makethem whole for any loss of pay they may have suf-fered because of Respondent King's discriminationagainst them in accordance with the recommenda-tions set forth in the section of the AdministrativeLaw Judge's Decision entitled "The Remedy."2 In the event that his Order i enforced bh) a Judgment of a UnitedStates Court of Appeal. the words in the ntice reading "Posted h)Order of the National Labor Rellatiolns tloard" hall read "Posted Pursu-ant to a Judgment of the Uniled Staltes Court of Appeals Enfircing Order of the National Lahor Relation, Hoard"H & F CARTAGE tt4 5 646I)ECISIONS ()F1: NATIONAI I.ABOR RELATIONS BOARD(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Mail to its employees and to the three discri-minatees and post at its Newark, Ohio, locationcopies of the attached notice marked "AppendixB."3Copies of said notice, on forms provided bythe Regional Director for Region 8, after beingduly signed by Respondent King or an authorizedrepresentative of Respondent King, shall be somailed and posted by Respondent King immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent King to insure thatsaid notices are not altered, defaced or covered byany other material.(d) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent King has taken to complyherewith.:' See fn. 2, supra.APPENDIX ANOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.In recognition of these rights, we herebynotify our employees that:WE WILL NOT discourage membership in In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local Union 637, or any other labor organiza-tion, by threatening employees with the loss oftheir jobs if they do not withdraw their sup-port of the Union.WE WILL NOT threaten employees with theloss of their jobs and other reprisals if theyselect the Union as their bargaining representa-tive.WE WILL NOT unlawfully interrogate em-ployees concerning their support of the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.If we reenter the spotting business, WE WILlimmediately notify employee William F.Hutchinson, Leonard Messina, Francis Evans,and Harvey Glancy, and offer them immediateand full reinstatement to their former jobs or,if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or any other rights or privileges pre-viously enjoyed.FRANKLIN FOUTS, D/B/A B & FCARTAGEDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: LeonardMessina, an individual, herein called Messina, on Febru-ary 16, 1979,1 filed separate charges against FranklinFouts, d/b/a B & F Cartage, herein called RespondentFouts or B & F, and against Marvin King, d/b/a C & MLeasing Company, herein called Respondent King or C& M, alleging that B & F and C & M had terminatedMessina and William F. Hutchinson on January 31 andrefused to employ them in violation of Section 8(a)(l)and (3) of the Act because of their membership in andactivities on behalf of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 637, herein called the Team-sters, Local 637, or the Union. On March 14, FrancisEvans, an individual, herein called Evans, filed a chargeagainst C & M alleging that it violated Section 8(a)(1)and (3) of the Act by terminating him on February 27because of his membership in and activities on behalf ofLocal 637.On March 22, the Regional Director issued an orderconsolidating cases, consolidated complaint and notice ofhearing consolidating these three cases for hearing. Thecomplaint alleged that on January 31 B & F sold itsequipment, property, etc., to C & M, and that C & Mbecame its successor, in continuing the "spotting" busi-ness operations at the plant of Owens Corning Company,' Unless stated otherise,. all dales occurred in 1979 13 & CARIA(;i047herein called O.C., in Newark, Ohio. It is alleged that & F xiolated Section X(a)(1) of the Act hb threats andlinterrogations, and terminlllted MessiIna ad lutchinolnin violation of Section 8(a)(3) of the Act It is allegedthat C & M violated Section 8(a)(3) of the Act by refus-ing to employ Messina and Hutchison because of theirunion activities, and sought to convert the employees toindependent contractors and thereafter terminated Evansbecause of his union activities. Respondent King is alsoalleged to have violated Sectionl 8(a)(1) by giving an im-pression that he had engaged in unlawful surveillance.Respondent Fouts acknowledged that it had been inbusiness until January 31, that the business was then ter-minated and no longer in commerce, but denied that ithad violated the Act in any way.C & M's answer admitted the service of the chargeand the commerce facts, but denied that it was a succes-sor of B & F, although admitting that it had purchased B& F's equipment. and denied that it had violated the Actas alleged. Further, it asserted that it was not an employ-er under the Act, an apparent reference to its positionthat it had independent contractors and not employees.Since Respondent Fouts virtually admits it went out ofbusiness so that it would not have to deal with theUnion, and Respondent King bought and continued thebusiness knowing of the employees' union organizationalattempts and the filing of a representation petition andthe reasons why Fouts went out of business, the essentialquestion in these cases is what liability the parties have. Ihave concluded that Respondent Fouts violated Section8(a)(1) of the Act by various threats. interrogations, andstatements but, I have decided that under the Darlington2doctrine, since B & F has terminated all operations andceased to exist except for moneys owed to it, that suchbusiness cessation and the termination of its four employ-ees did not violate the Act. However, if the terminationof the business is not a complete cessation but merely aninterruption and such is hereafter shown, then when andif Respondent Fouts goes back into business it maybecome liable for the termination or reinstatement of itsfour employees. At present it is liable for its 8(a)(1) vio-lations, and an appropriate order will be entered with aconditional order if Respondent Fouts reenters business.I further concluded that Respondent King is a successoremployer to Respondent Fouts, and as such, is liable toremedy jointly and severally Respondent Fouts' unfairlabor practices in addition to its own unfair labor prac-tices. I have concluded that Respondent King failed tohire, or continue in employment, employees Messina andHutchinson and, thereafter, discharged employee Evansin violation of the Act. I have concluded that these em-ployees were employees and not excluded from the pro-tection of the Act as independent contractors. Addition-ally, Respondent King violated Section 8(a)(l) of theAct, and an appropriate remedy will be proscribed.The parties were afforded full opportunity to appear.to examine and cross-examine witnesses, and to argueorally at the hearing held in Newark, Ohio, on August 8,2 See I, vtdc I rrAer I ro,,, of lt;lrila v Darlnigt o , i l /llan /rmlg.(Co. 180 l' 2 (1915)1979. General Counsel and Respondents have filed briefswhich have been carefully considered.O()n the llire record in this case, including the exhibitsa:nd the Ictstlinliln, and on mnis evaluation of the reliabilityof the witnesses based on the e idence and the context ofthe case. I make the following:FININ(;S O1 F xciI. (OM :CIR I-INI)INGS ANI) NION S I A I[USFranklin Fouts, d/b/a B & F Cartage, is a sole propri-etorship which ,was engaged in the business of "spotting"trailers for common carriers al the O()wens Corning Com-pany (O.C.) plant in Newark, Ohio, from February 22.1978. through January 31, 1979. During that period it re-ceived more than $50,000 for spotting services performedfor common carriers which were directly engaged in in-terstate commerce.Marvin King, d/b/a C & M Leasing Company, is asole proprietorship engaged in the business of "spotting"trailers for common carriers at the O.C. plant. Since be-ginning operations on February 1, 1979. RespondentKing has received revenue in excess of $50,000 for spot-ting services performed for common carriers which aredirectly engaged in interstate commerce.I find and conclude that Respondent Fouts has been,and was at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.I find and conclude that Respondent King, since Feb-ruary 1, 1979, and at all times material thereafter, hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondents King and Fouts admit and I find that theUnion herein is a labor organization within the meaningof Section 2(5) of the Act.II. HI UNI-AIR I.ABOR PRACIICESA. Background and FactsFranklin Fouts is a director of regional operations, ormanager, of Commercial Lovelace which is a companyengaged in the common carrier business. Fouts becameaware of an opportunity to initiate a small business en-gaged in "spotting" trailers at the O.C. plant in hishometown of Newark. Ohio. "Spotting" trailers meansmoving loaded or unloaded trailers to or from an O.C.dock to or from another Iccation on the O.C. propertywhere it had been left or would be picked up by a com-mercial interstate carrier. In Fouts' operations he boughtand used two tractors which were not licensed orequipped for highway use. In addition to Fouts, one ortwo other carriers had spotting operations at the O.C.plant plus one company which was spotting trailersbrought in on railroad cars.B & F employed four employees each of whom wouldwork 12 hours on and 12 hours off for 3 consecutivedays and then would be off for 3 days. Thus there wasalways one employee on duty for 12 hours at O.C. Themen would work 36 hours I week and 48 hours the nextweek under this system. They received their instructionsIt & V (AR1A(;[ 64' 648DECISIONS ()OF NATIONAL IABOR REI.AI()ONS BO()ARI)directly from the O.C. dispatcher, who would call theguard's shack where B & F had a desk and order trailersmoved to or from specific docks.Mrs. Betty Fouts (herein call Betty), the B of B & F(Franklin) would go to the guard's shack in the morningand pick up the bills or reports which she used to pre-pare her bills for O.C., as well as note the hours, etc. foreach of the employees. The spotting duties were per-formed by B & F for a set price and each of the fouremployees during 1978 was paid $5 an hour.The four employees, Hutchinson, Messina, Evans, andGlancy, were all experienced spotters when they beganwork for B & F.All parties agree that the work is routine and repeti-tious. Fouts stated that the main thing he was interestedin was preventive maintenance on the two tractors, butthat if any of the employees had any questions theycould contact his wife or him when he was available.B. The Union Organizational Campaign and theTermination of B & FFouts had been hopeful that his services would be ofsuch a quality that he could get other O.C. spottingwork. These were expectations that he shared with themen and additionally they hoped that the situation wouldimprove and they might "go union" with increased payand benefits. Fouts acknowledged that the men were an-ticipating this and he testified that in early January 1979,he had discussed with them increasing his O.C. servicesand had interviewed some prospective employees. Rightafter the first of the year, Fouts met with the four em-ployees and offered them 50 cents per hour more inwages or a hospital insurance plan. Most of the menelected to take the wage increase.Employee Evans testified that with Glancy presentFouts said he could not afford the Union, and was offer-ing them their choice of a raise or the insurance. Ac-cording to Evans, Fouts also said that anybody thattalked about the Union was going to be terminated. Mes-sina testified that when he received the 50-cent raise, hereminded Fouts that he had said there would be a unionafter a year and that they would get all their benefits.Fouts replied that they could not have a union.Fouts testified he did not mention termination, firing,or any other word when speaking about the Union. Hestated that he said choosing a Union was their preroga-tive.Based on Fouts' admitted reaction to union organiza-tion a few days later, I credit Evans' version of this con-versation including that Fouts was unalterably opposedto having a union represent the B & F employees. I alsoconclude and find that this threat violated Section 8(a)(l)of the Act.Following the granting of the raise, employee Hutch-inson procured union authorization cards from Local637's president, West, on January 6. He signed a cardand gave cards to employees Messina and Evans whosigned and gave them back to him. Hutchinson asked hiswife to take the three signed cards to the union head-quarters and give them to West. The Union on January 9filed a petition for an election with the National LaborRelations Board. A copy of this petition was mailed toRespondent Fouts who received it on either January IIor 12.Fouts testified that when he returned home, he founda copy of the petition in his mail, and on January 12called employee Messina. Messina testified that Foutswas angry and asked what kind of s- Messina was pull-ing on him. Messina said he did not understand, andFouts said he found a petition for union representation inhis mail and told Messina that the men had until 4o'clock the next day to withdraw their union cards.Fouts told Messina to get them together and have themwithdrawn or it was all over.Messina said that Fouts did all the talking and follow-ing their conversation he called Evans and told him thatFouts said they had to withdraw their union cards.Evans said they had signed them and saw no use in with-drawing them at that point. Messina relayed the samemessage to Hutchinson who said that he did not want towithdraw his union card.Hutchinson, who worked his own truck on his daysoff, was out of town on January 12 and had a message tocall Fouts when he returned. Hutchinson called Fouts onJanuary 13 and Fouts asked what they were trying topull by signing union cards. Hutchinson responded thatthe benefits and wages were too low, that they could notlive on that money any longer, and had to have more.He said he had understood when they first went to workthat they were going to go union around the first of theyear, and that all Fouts had come up with was 50 centsan hour more, which he did not consider enough. Foutsreplied that he had ways of getting around the Union,and if he had to he would quit his job, take a partner,spot the trailers himself, and do away with their jobs.Fouts said he could not afford the Union, it was too ex-pensive and he had ways of getting around West.At the conclusion of the call Hutchinson called Westand told him about the situation and that Fouts hadgiven them until 4 o'clock to withdraw their unioncards. West told him to call Fouts and say that Foutshad until 3 o'clock to withdraw his threats to the em-ployees. Hutchinson called Fouts and gave him West'smessage.Later that afternoon Fouts called Messina and askedhow he was doing. Messina interpreted this as an inquiryabout getting the union cards withdrawn and replied thathe had talked to Hutchinson and Evans, who said theyhad signed the cards and were not going to withdrawthem. Fouts said he hoped West had jobs for all of them.Fouts said he would quit his job at Commercial Love-lace and become an owner-operator driver, hire a part-ner, and eliminate at least two men and reminded Mes-sina that he was third on the seniority list which wouldhave meant displacing him. Fouts also said that the mencould not work 6 months without screwing up and inthat way he would get rid of them. Messina asked if theywere going to continue working and Fouts said theywould work until "the bottom falls out and that will beit."Fouts testified that he may have said he hoped Westhad jobs for them because he would not. In regard toquitting his job and becoming an owner-operator, Fouts B & CAR'A(GEsaid he might have said that even if he did so, thatwould be the only way to salvage the Company on eco-nomics, but added that such would be declared an unfairlabor practice. Hie said he stated that he could not dothat.I do not credit Fouts' denial since it appears to be aner postF fcto explanation of his statement. I credit the mu-tually corroborating testimony of the employees, thatthese threats were made and find that they violated Sec-tion 8(a)( 1 ) of the Act.Betty, who testified that she recalled Fouts asking theemployees whether they signed union cards and sayingthat economically there was no way that they could gowith the Teamsters, did not recall him saying that hecould get around West. She also did not recall himsaying that he would quit his job and run the business forhimself, but admits that they had an idea that once hewas ready to leave Commercial Lovelace, he would takeover the business.Betty called Leonard Messina on January 30 and toldhim there was going to be a meeting at 6 p.m. in theguardhouse the following day. She then called Hutchin-son and gave him the same information and he said hecould not be there and asked if it was important. Shesaid they were going to terminate the Company. She tes-tified that he asked whether it was because they hadsigned union cards and she responded that there was noway they could afford the Teamsters Union. He said hethought they could negotiate. She said no, there was justno way they could afford the Teamsters Union, and thatthe men did what they had to do and the Company wasgoing to do what it had to do.Hutchinson stated that, in the telephone call, Bettysaid they had sold the Company and were going to paythem off the following night. To his statement that hehad hoped they could work it out some other way, shereplied that once they had signed the union cards thatwas it, that they could not do any' more because theywould be full union members, and they could not affordthe Union so they sold the Company.The complaint alleges that Betty's statements toHutchinson violated Section 8(a)(1) as a threat to termi-nate the business because of the employees' union activi-ties. I do not agree since at the time of her statement shewas conveying information to Hutchinson as to what hadbeen decided and what Respondent Fouts was in theprocess of doing, that they were terminating the Compa-ny and paying the men off the following night. Betty'sstatements at that stage are completely different fromthose which her husband made on January 12th and 13thwhen he was attempting to dissuade the employees fromexercising their rights by his threats to close down thebusiness or terminate them. Betty was not threateningthe employees but merely stating what Respondent's de-cision was and why it had arrived at it. Since I find,infra, that the closing of the business and the terminationof the employees is not an unfair labor practice, underDarlington it follows that relaying information about thedecision and its effectuation is also not violative of theAct. Accordingly, I will dismiss the complaint allegationregarding Betty Fouts.On January 31, Hutchinson and Messina met with theFouts around 6 p.m. at the guard shack. According toHutchinson, Fouts said they were sorry that the Compa-ny had to stop, but it was no longer feasible for them tostay in business, and so they had sold it to Mr. King andas of 8 p.m. they would no longer have jobs. They weregiven their pay in full. Fouts told Hutchinson and Mes-sina that if they wanted to talk to King about jobs theywould have to come back at midnight when King wouldbe there.C. King's Takeover of the BusinessHutchinson and Messina left and returned around mid-night. When they arrived, Harvey Glancy handedHutchinson a card from King with his phone numberand said if you want to talk to him call him. Hutchinsonsaid that King was supposed to be there at midnight, andGlancy said that King had been there at 8 p.m. and left.Hutchinson called King and asked if he and Messinawere going to have a job. King said no, that he had noopenings because he had his own employees who hadbeen with him and he felt obligated to keep them on.Hutchinson said he and Messina could use the work andwould like to work for King. King replied that he didnot feel obligated to let his men go in order to give thema job.On February 8, Hutchinson went to King's office andasked if there was any way that King could use LeonardMessina. He told King he could use a job but could sup-port himself without it, but Messina needed his job backbecause he had no other way to make a living. King saidhe had his own employees and was going to use them.Hutchinson asked if the Union was the reason they hadbeen turned down, and King denied it. King asked ifLeonard Messina would be interested in a road job, andHutchinson said no, that Messina had been spotting for10 years and had not driven on the road in a long time.King testified that on February 1, Hutchinson askedfor employment for himself and Messina. and he did nothire them and told Hutchinson that he had his own em-ployees whom he was going to use. They were Smithand Spurgeon, and neither had ever worked as "spot-ters" prior to this time and King had never employedthem until February .King did not dispute Hutchin-son's testimony of the February 8 meeting.When he agreed to buy the two tractors from Foutsand take over the business, King was fully aware that theUnion was trying to organize the spotters. Indeed, in thecontract between Fouts and King there is a specific para-graph setting forth that Fouts notified King that theUnion had requested certification for a unit of spotterson January 9, and that there had been no election. Fur-ther it states that Fouts had decided to terminate his op-eration for economic reasons and could not warrant thatthe employees would not seek representation.King, who operates under his own name in securingfreight loads and hiring independent owner-operators todeliver them, started C & M Leasing Company on Feb-ruary I for the O.C. spotting operation and maintained itas an individual proprietorship. He agreed that spottingis routine work performed over and over again, and that649 650[)ECISI()NS OF NAFIONAL LABOR RLAIONS ()F NAARI)as far as he knew Messina and Hutchinson were skilledspotters and he did not consider them undesirable as em-ployees. King maintained that he had purchased theCompany and could hire whom he wanted.King testified that in setting up C & M and beforeGlancy, Evans, Spurgeon, or Smith started work theywere told that their relationship would be that of em-ployer and independent contractors and they would haveto sign contracts once they were prepared by his attor-ney.Evans testified that on January 29 he saw King at theguard shack, and King said Evans would be working forhim after the first of the month. King said he would payEvans $240 a week, $20 a week more than Fouts paidhim, and Evans said he needed hospitalization insurancesince he had a new baby. King replied that he wouldhave something on that within 60 days. Evans recalledthat King said Evans would have to sign a lease as if hewas "tripleasing" as long haul owner-operators do for in-dividual trips. Evans said he did not question the condi-tions since the job was shaky and he needed work.Charles Spurgeon testified that he had contacted Kingfor over-the-road work and was told by King that hewould need a driver for a spotting operation. He went toKing's office, and was told that he would start FebruaryI at $210 a week, and would have to sign a lease, whichKing's attorney was then preparing. Spurgeon testifiedthat he worked at the plant spotting and was still thereat the time of the hearing, but that Jack Wright waspaying him and he was not sure whether he was workingfor Jack Wright or for King.Charles Smith testified that he was employed by Kingfrom February 2 until March 1. He stated that Kingtalked to him about a leasing arrangement his lawyerwas preparing, but said that no specific terms weretalked about prior to his starting work.On February 26, Evans got some union cards fromHutchinson and asked Smith and Glancy to sign them.Evans testified that on February 27 King asked himand Carl Smith to meet his attorney, and they said theyprobably could. King then said he heard that Evans wasnot going to sign a lease. Evans answered yes, and Kingsaid he had heard Evans was an instigator and he wasfired. Evans asked King what he meant by saying Evanswas an instigator and did not get a reply. He told Kinghe wanted a written statement that he was fired andKing refused. Evans went to work that evening at 8 p.m.because he stated he wanted to be fired in front of a wit-ness. When he arrived at work. Spurgeon said he under-stood Evans had quit. King arrived about 10:30 p.m. andfired Evans again.Smith testified that he did not see a lease until theother two employees went to King's lawyer and cameback with a copy of it. He said they told him they had tosign the lease agreement right then or return to Newarkwithout a job. Smith said he did not go to King's lawyerand sign a lease because he was told he would not heable to take the document for review by his own lawyer.Respondent terminated Smith on March 1 when he re-ported back for work and was told there were ordersthat he could not enter the plant.Since February I, none of those working for C & Mhad their social security or income taxes withheld. Kingmaintained that as independent contractors they had totake care of such matters themselves.On May I C & M signed a contract with Jack D.Wright, who referred to himself as J. D). Wright l.easing.under which Wright undertook to provide 210 hours ofspotting services per week, as needed, for 8 months at().C. as an independent contractor under Marvin King.Wright apparently took over the employees who werewith King and has since that time deducted income taxand social security from them and has treated them as hisemployees. Wright testified that when he signed theagreement he knew of the Union's organizational effortand the unfair labor practice charges against King.The contract which those who remained with Kingsigned was the same form signed by Jack Wright andprovided that the employer, King, had a business of pro-viding spotting services in which such services were per-formed by independent contractors. Under this contractthey agreed to render services at O.C., which consistedof causing a truck trailer to be located at a place on O.C.premises designated by O.C. agents. The agreementstated "Contractor shall have the exclusive right of de-termination as to the manner, means and methods bywhich the truck trailers are 'spotted' so long as the trucktrailers are placed in the directed location safely andwithout damage to employer's client or employer." Theagreement provided that the work must meet the ap-proval of the employer, that the employer would not beresponsible for injury or damage caused by the contrac-tor, even if the employer provided the equipment Fur-ther. it provided that the employer was going to pay thepremiums for coverage of independent contractors underthe State's Workmen's Compensation Program, andwould provide the independent contractor with andmaintain the equipment necessary for the performance ofthe contract. The agreement provided a weekly wagebut allowed the employer the right to reduce the amountproportionately to the number of hours the employeecontracted for but did not work. Cancellation of the con-tract on a specific number of days written notice was al-lowed in the event that the employer no longer had con-tracts or was unable to provide equipment or if the "in-dependent contractor" was not physically able to per-form his work, or failed to produce the results wantedby the employer.D. 4nalysis and ConclusionsAs found above, Franklin Fouts violated Section8(a)(1) of the Act by his interrogations of his employees'union activities, by his "or else" demands that they with-draw their union cards, and by his threats that he wouldterminate them or reduce their employment and performthe work himself.Although Respondent attempted to put these threats inthe posture of Respondent's deciding to go out of busi-ness, these statements and threats were made before suchdecision was finally reached by the Fouts in an effort toget the employees to cease and recant their union activi- & F CA R TA : Fb51ties and are clear violations of Section 8(a)(1). and I sofind.Since the Fouts retain a security interest in the truckswhich are specialized vehicles for spotting, aind are owedother mnones by King for the purchase of the business,there remains a possibility that King might fail to fulfillhis contract and the vehicles could revert to the Fouts.In such a situation it is possible that the Fouts mightdecide to reenter the spotting business. Since such aprospect is possible an order should run against B & FCartage directing it to jointly and severally remedy theunfair labor practices found against it, and if the Foutsdecide at some future date to reenter the spotting busi-ness they will he under a duty to offer their employeespositions in such business.In the circumstances here, where & F has ceased itsbusiness operatios, 1 cannot find that under Darlingtonthe termination of the four employees, and particularly,the terminations of Hutchinson and Messina violated theAct. It is clear that the Fouts went out of business toavoid the Union, and what they thought would be an un-alterable union demand to sign the National FreightAgreement which they fell would make their companyunprofitable. I cannot find under the facts here. thatthere was any other business owned by the Fouts wherethis closing of operations could have had a chillingeffect. Therefore, I am constrained to find that the termi-nations of the four employees did not violate the Act.However, as noted above, an order providing mailing tothe employees of a notice remedying the 8(a)(1) viola-tions and containinig a provisional Order if RespondentFouts reenters the spotting business will be recommend-ed.King, in his individual proprietorship role, as C & MLeasing, began this business with the full knowledge thatthe employees were attempting to organize a unit ofspotters. With his admissions that Hutchinson and Mes-sina were not undesirable employees, but were experi-enced spotters and that he had nothing against them,there is no reason for King to have lied to Hutchinsonand Messina. in telling them he was giving his own em-ployees the two jobs and employ two new inexperiencedindividuals he had never employed before, except to at-tempt to defeat the union organizational activities of theex-Fouts employees. King offered no other reason for hisfalse statements to Hutchinson or to support his actions.Indeed, he testified he knew that individual contractorsdo not have employee status and are not under NationalLabor Relations Board jurisdiction.Under the circumstances here the Fouts' knowledge ofHutchinson's strong prounion sentiments must also beimputed to King, particularly where the reasons forFouts leaving the business was so clearly made known toKing.The only apparent reason for King's refusal to hireHutchinson and Messina and hiring Smith and Spurgeonis to evade dealing with a union and nullify the employ-ees' organizational attempts.Further weight is added to this conclusion by King'sterming Evans an instigator the day after Evans tried toget Glancy and Smith to sign union cards. King's state-ment when added to his statement he had heard thatEvans was not going to sign a lease, gave Evans theclear impression that King had engaged in surveillingEvans' union activities, or in some way gotten such in-ftormation. King immediately terminated Evans for alleg-edly refusing to sign an agreement. This again was adevice to avoid dealing with the Union. King's actionstos, ard Evans invol'ed an independent violation of Sec-tion 8(a)(l) as well as violations of Section 8(a)(3) and( I).It is clear that the job of a spotter here is repetitiveand limited to moving trailers from one location to an-other on the O.C. premises at O.C.'s directions. The indi-vidual does not set his hours or decide how many hourshe will work but is given a set schedule of 12 hours aday, which he works for 3 consecutive days, is off thenext 3 days, and is then back for 3 more days. If the con-tract calls for a certain amount of hours and if he is notthere the full amount his wages are accordingly docked.The contract says the individual has "the exclusiveright of determination as to the manner, means andmethod by which the truck trailers are 'spotted,' so longas the truck trailers are placed in the directed locationsafely and without damage to employer's client or em-ployer." This latitude of determination is virtually nonex-istent. Backing a trailer into a dock or pulling it awayand parking it allows the person only the use of whatskills he has in driving a tractor trailer in a limited areaarld nothing more. There is "no exercise of entrepreneur-ial skills" involved in this job. As was stated, all that isnecessary is the ability to read and write, drive a truck,and follow the instructions of the O.C. supervisors.Board law dictates that a person so employed is anemployee and not an independent contractor. The per-sons employed by King on February I were employees,and entitled to that status, and were not independentcontractors, and I so find and conclude.Further, I find that Respondent King had a duty toemploy Hutchinson and Messina and violated Section8(a)(3) and (I) of the Act by his failure to employ them.Respondent King was a successor employer of Respond-ent Fouts, continuing the same business in the same loca-tion under virtually the same conditions, using the sameequipment, and giving the same service and with a dutyto employ the same work force under the circumstanceshere. Therefore, I will order Respondent King to employHutchinson and Messina and reimburse them for lostwages etc., since February 1, 1979, and reemploy Evansand make him whole for lost wages, etc., from February27. 1979, and post appropriate notices.At the time of the hearing it appeared that ack D.Wright d/b/a J. D. Wright Leasing was a subcontractorfor Respondent King and employed four spotters. What-ever rights Wright has are of a subordinate nature to Re-spondent King's employees Hutchinson, Messina, Evans,and Glancy.Ill. tiel IltI-.CT O1- HI UNFAIR ABOR PRACTICESl'PON COMMIRCEThe activities of Respondents Fouts and King. as setforth in section II and therein found to constitute unfairlabor practices in violation of Section 8(a)(1) and (3) of13 & F YARAGE 651 652DECISI()NS ()F NATIONAL I.AI3()R REAII()NS B()ARI)the Act, occurring in connection with the business oper-ations of Respondents Fouts and King, as set forth insection 1, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDY IOR RESPONI)DIN I:OUTSHaving found that Respondent Fouts violated Section8(a)(1) of the Act by the unfair labor practices set forthabove, I recommend that it be ordered to cease anddesist from violating the Act in the above and any othermanner, and that it mail to its four employees Messina,Hutchinson, Evans, and Glancy, an appropriate Noticeto Employees (Appendix I) so informing them and addi-tionally informing them of a conditional order of theirreinstatement rights if Respondent Fouts resumes itsspotter business. Since I have found that the Darlingtoncase is applicable to the situation of Respondent Fouts'termination of business, I can not find that such termina-tion violates the Act. However, since there is a possibil-ity that Respondent Fouts could resume this business,since he has a security interest on two vehicles suitableonly for this business, and is owed other moneys by itssuccessor Respondent King, such a resumption would bea continuation of the business and it would owe rein-statement rights to the four employees it terminated onJanuary 31, 1979.Accordingly, the order and notice will provide forthese rights based on the condition of Respondent Foutsresuming its spotting business.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW FOR RESPONDENT FOUTS1. Respondent Fouts at material times was an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent Fouts violated Section 8(a)(l) of theAct by: unlawfully interrogating employees concerningtheir support of the Union; threatening employees withloss of their jobs if they did not withdraw their supportof the Union; threatening employees with loss of theirjobs and other reprisals if they selected the Union astheir bargaining representative.V. Iti RMIlDY I OR RSPONDI)LN KINGHaving found that Respondent King engaged in theunfair labor practices set forth above, I recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent King refused to hireWilliam F. Hutchinson and Leonard Messina on Febru-ary 1, 1979, and discharged Francis Evans on February27, 1979, and thereafter refusing to hire them, I recom-mend that Respondent King offer them immediate andfull reinstatement to their former positions as employees,or, if such positions have been abolished or changed inRespondent King's operations, then to any substantiallysimilar positions, without prejudice to their seniority orother rights and privileges, and that Respondent Kingmake them whole for any loss of pay they may have suf-fered by reason of Respondent King's discriminatory ac-tions by payment to them of a sum equal to that whicheach would have normally received as wages from thedates of their refusal to hire or termination until Re-spondent offers them reinstatement, less any net earningsin the interim, plus interest. Backpay is to be computedon a quarterly basis in the manner prescribed in 1: U'Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).:'I further rec-ommend that Respondent King make available to theBoard, upon request, payroll and other records in orderto facilitate checking the amounts of backpay due themand other rights they might be entitled to receive.CONC.USIONS F01 LAW FOR RSPONI)ENT KIN(;1. Respondent King is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent King violated Section 8(a)(3) and (1) ofthe Act by its discriminatory refusal to hire Hutchinsonand Messina and its termination of Francis Evans be-cause they engaged in union and concerted activitiesamong themselves and with other employees for the pur-pose of mutual aid and protection.3. Respondent King further violated Section 8(a)(l) ofthe Act by creating the impression that union activitieswere under Respondent King's surveillance.[Recommended Order omitted from publication.]:' See. generally. Ii Plumbhing & Ieating Co .138 NLRB 716 (1962)